Order entered August 12, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00369-CV

                     SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                              V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-02669-2018

                                          ORDER
      Before the Court is appellee’s unopposed first motion to extend time to file its brief. We

GRANT the motion and ORDER the brief be filed no later than August 26, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE